Citation Nr: 0802278	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected manic bipolar disorder before April 20, 2007, and a 
50 percent rating from April 20, 2007.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  

While on appeal, in a rating decision, dated in May 2007, the 
RO increased the rating for manic bipolar disorder to 50 
percent effective April 20, 2007.  

In October 2007, the veteran canceled his request for a Board 
hearing.  


FINDING OF FACT

Before April 20, 2007 manic bipolar disorder was not 
indicative of occupational and social impairment with reduced 
reliability and productivity do to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impaired long-term memory; 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation; from April 20, 2007 manic bipolar 
disorder does not produce occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, and thinking due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships.
 


CONCLUSION OF LAW

Before April 20, 2007, the criteria for a rating higher than 
30 percent for service-connected manic bipolar disorder have 
not been met; from April 20, 2007 the criteria for a rating 
higher than 50 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9432 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003, in February 2005, and in 
March 2006.  The veteran was notified of the evidence needed 
to substantiate the claim for increase, namely, evidence of 
an increase in severity.  The veteran was notified that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for the effective date of the claim, that is, the date of 
receipt of the claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for increase was readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007)

Factual Background

On VA examination in January 2004, the veteran stated that he 
was working 40 hours a week.  He indicated that he handled 
stress reasonably well, but he still had problems at work.  
It was noted that the veteran slept okay.  The veteran denied 
thoughts of suicide.  Short term memory appeared to be 
intact.  

Upon mental status examination, the examiner described the 
veteran as casually and neatly dressed, cooperative, 
pleasant, and likeable.  The examiner noted that the veteran 
could organize his thoughts and express himself clearly.  
Affect was reasonably normal.  Mood was normal and memory was 
good.  He had some insight.  The Global Assessment of 
Functioning (GAF) score was 65.  The examiner commented the 
veteran appeared to be doing better, but he was still rather 
fragile.  

VA records disclose that in December 2002 and in March 2004 
the veteran had a problem with short term memory loss.  

On VA examination in April 2007, the veteran stated that he 
worked building cabinet doors and he had a lawn business.  It 
was noted that the veteran had been married for 17 years.  
The veteran complained of depression with mood instability 
and anger control problems.  On mental status examination, 
the examiner noted the veteran was articulate, well dressed 
and groomed, and was reasonably cooperative.  He had good 
social skills. His speech was well understood.  The veteran 
was well oriented.  His affect was spontaneous and reasoning 
was good.  His verbal comprehension and concentration were 
good.   The veteran hallucinations or delusion or any 
suicidal or homicidal ideas.  

The examiner noted the veteran's behavioral problems were due 
to his mood instability, carelessness, recklessness as well 
as his history of antisocial and violent acting out.  The 
examiner was of the opinion that the veteran is as likely as 
not unemployable because of his careless and reckless 
behavior and this is born out by his contention that he was 
fired for engaging in unsafe behavior in the work place.  The 
examiner indicated the veteran had an unstable mood and 
difficulty in relationships.  

The diagnosis was bipolar disorder with a GAF score of 50.  
In conclusion the examiner indicated the veteran had a long 
history of aggressive behavior including spousal abuse.  He 
was fired from his last job for unsafe behavior.  It was the 
examiner's opinion that it is as likely as not that the 
veteran's bipolar disorder caused him to have poor judgment, 
to act on impulse, and to behave in a frivolous and sometimes 
antisocial fashion.  

Analysis

The veteran has been rated under Diagnostic Codes 9203 and 
9432 and both Diagnostic Codes are rated under the general 
rating formula for mental disorders.  38 C.F.R. § 4.130. 



The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Before April 20, 2007, the medical evidence of record 
documented problems with short term memory loss.  On VA 
examination in January 2004, the pertinent findings showed 
the veteran was cooperative and articulate.  His mood was 
normal, memory was good, he had insight and judgment.  His 
GAF score was 65.  

Under such circumstances, while there is some indication of 
short term memory problems and a history of explosive 
behavior, which is part of the criteria for a 50 percent 
rating under the General Rating Formula, there is no basis 
for granting the next higher rating of 50 percent as most of 
the criteria for a 50 percent rating was not demonstrated.  
The veteran's bipolar disorder was not indicative of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood.  

The veteran's GAF score of 65 was indicative of some 
difficulty in social and occupational functioning and was 
consistent with the disability picture described on the VA 
examination in January 2004.  

On the basis of the VA examination on April 20, 2007, the 
veteran exhibits anger control problems, mood instability, 
poor judgment, difficulties with relationships and history of 
violent behavior, which are some of the criteria for a 70 
percent rating under the General Rating Formula, but the 
remainder of the criteria for a 70 percent rating, namely, 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation and 
neglect of personal appearance and hygiene, have not been 
demonstrated.

A GAF score of 50 represents serious symptoms, for example, 
suicidal ideation or severe obsessional rituals, which has 
not been demonstrated, or any serious impairment in social 
functioning, for example, no friends or the inability to keep 
a job, which also has not been demonstrated.  

As for the disparity between the GAF score and the actually 
symptomatology as described by the examiner, the Board puts 
greater weight on the actually symptomatology, rather on the 
numerical designation. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for 
manic bipolar disorder before April 20, 2007, and from April 
20, 2007 a rating higher than 50 percent.  38 U.S.C.A. § 
5107(b).  


ORDER

A rating higher than 30 percent for service-connected manic 
bipolar disorder before April 20, 2007, and a rating higher 
than 50 percent from April 20, 2007, are denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


